In the

     United States Court of Appeals
                  For the Seventh Circuit
Nos. 16‐3674 & 17‐1088

GLEN ARMSTRONG, SR.,
                                                   Plaintiff‐Appellant,

                                  v.


BNSF RAILWAY COMPANY, d/b/a THE
BURLINGTON NORTHERN SANTA FE
RAILWAY COMPANY,
                                                  Defendant‐Appellee.


         Appeals from the United States District Court for the 
            Northern District of Illinois, Eastern Division.
            No. 12 C 7962 — John Robert Blakey, Judge. 



  ARGUED SEPTEMBER 18, 2017 — DECIDED JANUARY 18, 2018


   Before BAUER, FLAUM, and SYKES, Circuit Judges.
   BAUER, Circuit Judge.  After he was fired, Glen Armstrong
sued his former employer, BNSF Railway Company (BNSF),
under  the  Federal  Rail  Safety  Act,  49  U.S.C.  §  20109  et  seq.
(FRSA), alleging unlawful retaliation. The case proceeded to
2                                          Nos. 16‐3674 & 17‐1088

trial, and a jury returned a verdict in favor of BNSF. Armstrong
appeals, contending that an improper jury instruction misled
the jury. We affirm.
                       I.  BACKGROUND
    On May 4, 2010, Armstrong was working as the conductor
on  a  BNSF  Metra  line  train  that  arrived  at  Union  Station  in
Chicago at approximately 5:30 p.m. Armstrong’s supervisor,
Chris  Motley,  was  sitting  in  the  “Glasshouse,”  an  office  in
Union Station with windows looking onto the tracks, and saw
Armstrong exit the train and stand on the platform. Motley
noticed that Armstrong was not wearing the proper uniform
for the third time in two weeks and called him on the radio to
tell him to come to the Glasshouse.
    BNSF  Metra  trains  are  equipped  with  on‐board  video
cameras, one of which was positioned so as to capture images
of the door to the Glasshouse, the ramp leading to that door,
and partial views of the inside of the Glasshouse, including
Motley’s desk, through a window. The video camera captured
Armstrong walking up the platform and entering the Glass‐
house.  John  Nelson,  another  conductor,  was  also  in  the
Glasshouse when Armstrong entered, but left approximately
30 seconds later.
    At trial, Armstrong testified that when he entered, Motley
began yelling at him about his uniform. He stated that he tried
to  leave  because  he  felt  threatened  by  Motley’s  behavior.
According to Armstrong, when he tried to go back through the
door, Motley pushed it shut, striking  his left  knee and foot.
Armstrong admitted that this could not be seen on the video
recording,  but  noted  that  there  were  approximately  nine
Nos. 16‐3674 & 17‐1088                                         3

seconds  of  the  video  during  which  neither  Armstrong  nor
Motley could be seen. He said he did not feel pain initially, but
a short time later, he felt tingling and throbbing that continued
to worsen.
    BNSF presented a different story at trial. Nelson testified
that when he exited the Glasshouse, he could hear Armstrong
curse and yell at Motley. Nelson heard Armstrong say that he
refused to talk to Motley until his union representative arrived.
At  that  point,  Motley  told  Armstrong  that  he  was  being
removed from service for insubordination. Armstrong then left
the  Glasshouse.  BNSF  showed  the  video  recording  at  trial,
which showed Motley standing some distance from the door
as Armstrong exited. According to Motley, that distance was
approximately 10 to 12 feet, and he testified that he did not
push the door shut on Armstrong as he left.
    Once  Armstrong  left  the  Glasshouse,  Motley  called  his
supervisor, Clayton Johanson, to inform him that Armstrong
had been removed from service for insubordination. Johanson
immediately went to Union Station to address the situation.
Johanson  spoke  with  Motley  in  the  Glasshouse,  then  asked
Armstrong  to  write  out  a  statement  about  what  happened.
Armstrong wrote that Motley slammed the door on his leg,
smashing his knee and ankle. Johanson then took Armstrong
to a clinic on site where he was provided a soft walking shoe.
    Johanson called his supervisor, Timothy Merriweather, to
inform him of the incident, who in turn informed the General
Manager, Matthew Igoe. Igoe reported the incident to Duncan
Brown, the Director of Human Resources. On May 5, 2010, the
day after the incident, Brown interviewed and took statements
4                                       Nos. 16‐3674 & 17‐1088

from Nelson, Motley, and Johanson. He also secured the video
recording, which both he and Igoe reviewed. Brown and Igoe
both testified at trial that, based on their review of the video,
they  believed  Motley  could  not  have  slammed  the  door  on
Armstrong’s leg and that the incident could not have occurred
the way Armstrong described it in his statement.
    Pursuant to the United Transportation Union’s collective
bargaining agreement with BNSF, Armstrong was entitled to
an investigation hearing prior to the assessment of any formal
discipline. On May 13, 2010, BNSF issued Armstrong a notice
of investigation for insubordination, dishonesty, and misrepre‐
sentation. 
   After numerous continuances, BNSF conducted an investi‐
gation  hearing  on  March  25,  2011.  Terminal  Superintendent
Randy McMahan served as the conducting officer. The local
union  chairman  represented  Armstrong  at  the  hearing.
Merriweather  presented  the  evidence,  including  the  video
recording, on behalf of BNSF. Armstrong testified on his own
behalf, but did not call other witnesses or present any other
evidence. Based on the presentations at the hearing, McMahan
concluded that Armstrong had lied about what occurred in the
Glasshouse, and he recommended that Armstrong be termi‐
nated as a result.
    McMahan  forwarded  that  recommendation  to  the  BNSF
Labor  Relations  Department  and  Igoe.  The  Labor  Relations
Department  reviewed  the  evidence,  agreed  with  McMahan,
and recommended to Igoe that Armstrong be terminated. Igoe
relied  on  those  recommendations  and  decided  to  terminate
Armstrong.  BNSF  notified  Armstrong  of  his  dismissal  on
Nos. 16‐3674 & 17‐1088                                           5

April 5, 2011, citing insubordination, dishonesty, and misrepre‐
senting the origin of his injury as the causes of his termination.
    Shortly  thereafter,  Armstrong  filed  a  complaint  with  the
Occupational Safety and Health Administration, and then  a
complaint in federal court, alleging that BNSF dismissed him
for reporting a work‐related injury, in violation of 49 U.S.C.
§ 20109(a)(4). The case proceeded to trial in January 2016, and
ended in a mistrial due to the jury’s failure to reach a unani‐
mous verdict. 
    The case was retried in September 2016. On September 21,
2016, after a nine‐day trial, the jury returned a verdict in favor
of  BNSF.  The  verdict  form  presented  the  jury  with  two
questions.  The  first  asked  the  jury  whether  Armstrong  had
proved his prima facie case, setting forth each of the required
elements, to which the jury responded “No.” It then asked, if
Armstrong had proved  his case, whether BNSF had proved
that it would have taken the same action absent Armstrong’s
protected behavior. Though the jury technically did not need
to  respond  after  answering  the  first  in  the  negative,  they
responded  “Yes”  to  the  second  question.  The  district  court
noted that discrepancy, but stated that it did not find the two
responses to be contradictory. The clerk entered the judgment
the  same  day,  which  also  included  costs  in  favor  of  BNSF.
Armstrong timely appealed.
                       II.  DISCUSSION
   Armstrong raises two issues on appeal. First, he contends
that  an  erroneous  jury  instruction  (“Instruction  No.  24ʺ)
entitles him to a new trial. Second, he argues that the district
court erred in awarding costs to BNSF. 
6                                            Nos. 16‐3674 & 17‐1088

    A. Honest Belief Jury Instruction
    “We review a district court’s decisions on jury instructions
for an abuse of discretion.” Brown v. Smith, 827 F.3d 609, 614
(7th Cir. 2016). Even if we find an abuse of discretion, a new
trial is warranted only where “an instruction misstates the law
in a way that misguides the jury to the extent that the com‐
plaining party suffered prejudice.” Id. 
    Armstrong’s suit is based on a claim of unlawful retaliation
in violation of § 20109(a)(4) of the FRSA. That section prohibits
railroad carriers from discharging, or otherwise discriminating
against an employee, “if such discrimination is due, in whole
or in part, to the employee’s lawful, good faith act done … to
notify, or attempt to notify, the railroad carrier … of a work‐
related personal injury … .” 49 U.S.C. § 20109(a)(4). To make
a prima facie showing of unlawful retaliation in this specific
context, an employee must show that: (1) he made an injury
complaint in good faith (i.e., engaged in a protected activity);
(2) the rail carrier knew of the complaint; (3) he suffered an
adverse  employment  action;  and  (4)  the  complaint  was  a
contributing  factor  in  the  adverse  action.  See  id.
§  20109(d)(2)(A)  (incorporating  by  reference  the  rules  and
procedures,  including  the  burdens  of  proof,  applicable  to
enforcement  actions  under  49  U.S.C.  §  42121(b));  see  also  29
C.F.R.  §  1982.104(e)(2).  Once  that  showing  is  made,  the  rail
carrier  can  still  escape  liability  if  it  can  show,  by  clear  and
convincing evidence, that it would have taken the same action
absent  the  protected  activity.  49  U.S.C.  §  42121(b)(2)(ii);  29
C.F.R. § 1982.104(e)(4).
Nos. 16‐3674 & 17‐1088                                                 7

  On appeal, Armstrong seeks review of Instruction No. 24,
which stated as follows: 
        In  deciding  Plaintiff’s  retaliation  claim,  you
        should not concern yourselves with whether the
        Defendant’s actions were wise, reasonable, or fair.
        Plaintiff has to prove that Defendant’s decision to
        dismiss him was based on unlawful retaliation.
        Defendant cannot be held liable under the FRSA
        if you conclude that Defendant terminated Plain‐
        tiff’s employment based on its honestly held belief
        that Plaintiff did not engage in protected activity
        under the FRSA in good faith.
He argues that Instruction No. 24 misstates the law insofar as
it  implies  that  he  was  required  to  prove  that  BNSF  had  an
improper retaliatory motive, as opposed to simply showing
that his complaint was a “contributing factor” in his discharge.
Armstrong  urges  us  to  conclude  that  he  is  not  required  to
prove a retaliatory motive under the FRSA statutory scheme.
As support, he cites to a Third Circuit decision, which states
that a FRSA plaintiff “need not demonstrate the existence of a
retaliatory  motive  on  the  part  of  the  employee  taking  the
alleged prohibited personnel action in order to establish that
his  disclosure  was  a  contributing  factor  to  the  personnel
action.” Araujo v. N.J. Transit Rail Operations, Inc., 708 F.3d 152,
158  (3d  Cir.  2013)  (quoting  Marano  v.  Dep’t  of  Justice,  2  F.3d
1137, 1141 (Fed. Cir. 1993)).
    Despite Armstrong’s assertions to the contrary, we find that
while a FRSA plaintiff need not show that retaliation was the
sole motivating factor in the adverse decision, the statutory text
8                                                Nos. 16‐3674 & 17‐1088

requires a showing that retaliation was a motivating factor. The
statute prohibits intentional discrimination in response to an
employee’s performance of a protected activity. See 49 U.S.C.
§  20109(a)  (a  railroad  carrier  “may  not  discharge,  demote,
suspend, reprimand, or in any other way discriminate against
an  employee”)  (emphasis  added).  “[T]he  essence  of  this
intentional tort is discriminatory animus.” Kuduk v. BNSF Ry.
Co., 768 F.3d 786, 791 (8th Cir. 2014) (internal quotation marks
and citation omitted). That is to say, an employer violates the
statute only if the adverse employment action is, at some level,
motivated by discriminatory animus. 
    It is true that to make a prima facie case, a plaintiff is not
required to conclusively demonstrate that retaliation was the
only—or even main—motivation. Id. (citing Coppinger‐Martin
v. Solis, 627 F.3d 745, 750 (9th Cir. 2010)). That does not mean,
however, that a plaintiff is not required to show that retaliation
played  at  least  some  role  in  the  decision.  Id.  (noting  that
“contributing factor” is a more lenient standard, but explaining
that “the contributing factor that an employee must prove is
intentional retaliation prompted by the employee engaging in
a protected activity”). A showing of discriminatory animus,
which the statute requires, necessarily includes some proof of
retaliatory motive.1



1
     We agree with the Eighth Circuit’s assessment that the Third Circuit’s
reliance on Marano v. Department of Justice as a basis for deciding Araujo, 708
F.3d at 158, may have been misplaced. The whistleblower statute at issue in
Marano requires only a showing of causation in fact, see 2 F.3d at 1140–41,
and not a showing of discrimination as required by the FRSA. See Kuduk,
768 F.3d at 791 n.4. 
Nos. 16‐3674 & 17‐1088                                                9

     Armstrong contends that because the FRSA requires only
that he show the protected activity was a contributing factor in
the adverse decision, he is not required to provide any proof of
an  employer’s  retaliatory  motive.  He  is  correct  that  the
“contributing  factor”  standard  is  lower  than  those  applied
in  other  anti‐discrimination  contexts.  See,  e.g.,  Addis  v.  Dep’t
of Labor, 575 F.3d 688, 691 (7th Cir. 2009) (explaining that “a
‘contributing  factor’  is  something  less  than  a  substantial  or
motivating one” as is required in typical employment discrimi‐
nation  actions).  However,  “contributing  factor”  is  merely  a
standard of causation, and it does not eliminate the need to
demonstrate the existence of an improper motive. See Kuduk,
768  F.3d  at  791.  The  analysis  of  whether  the  employer  pos‐
sessed an improper (i.e., retaliatory) motive is separate from
the  analysis  of  whether,  and  to  what  extent,  that  motive
influenced the employer’s actions.
    Turning  then  to  Instruction  No.  24  itself,  we  find  that  it
accurately  conveyed  these  principles.  The  instruction  states
that BNSF could not be liable if its decision was based on its
honest belief that Armstrong did not make a complaint in good
faith. That is simply another way of saying that BNSF could
not be liable if it was not motivated by retaliation. If BNSF fired
Armstrong  because  it  honestly  believed  that  he  was  lying
about his complaint, then it necessarily follows that it did not
retaliate against Armstrong for filing a good faith complaint.
While the instruction may not have represented the clearest
possible statement of the applicable law, it was not inaccurate.
Therefore,  the  district  court  did  not  abuse  its  discretion  by
including the instruction.
10                                         Nos. 16‐3674 & 17‐1088

    Though we find that Instruction No. 24 was an appropriate
and accurate statement of the law, it is important to highlight,
as a final point, that any error would have been harmless. In
addition  to  rejecting  Armstrong’s  prima  facie  case,  the  jury
found for BNSF on its affirmative defense that it would have
taken the same action absent any protected activity. It is true
that, technically speaking, the jury was not required to deliver
a verdict on the affirmative defense, having first found that
Armstrong failed to make a prima facie showing. However,
there  is  no  inherent  inconsistency  in  the  jury’s  responses  to
those two inquiries. Regardless of whether it is characterized
as a rejection of Armstrong’s case, or an acceptance of BNSF’s
defense, it was clearly a defense verdict. Thus, even if Instruc‐
tion No. 24 was a misstatement of the law, Armstrong was not
prejudiced.
     B. Award of Costs 
    Armstrong’s other argument on appeal is that the district
court erred in awarding costs to BNSF because the FRSA does
not  allow  for  an  award  of  costs  to  prevailing  employers.
“District courts have broad discretion in determining whether
and to what extent prevailing parties may be awarded costs,”
and  we  will  only  reverse  if  there  is  a  clear  abuse  of  that
discretion. Weeks v. Samsung Heavy Indus. Co., 126 F.3d 926, 945
(7th Cir. 1997).
    Our  starting  point  for  analyzing  an  award  of  costs  is
Federal  Rule  of  Civil  Procedure  54(d).  That  Rule  provides,
“[u]nless a federal statute, these rules, or a court order pro‐
vides otherwise, costs—other than attorney’s fees—should be
allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1). The
Nos. 16‐3674 & 17‐1088                                               11

presumption created by Rule 54(d) in favor of awarding costs
is difficult to overcome. Weeks, 126 F.3d at 945; see also Marx v.
Gen.  Revenue  Corp.,  568  U.S.  371,  377  (2013)  (“Rule  54(d)
codifies a venerable presumption that prevailing parties are
entitled to costs.”).
   In  Marx,  the  Supreme  Court  made  clear  that  a  district
court’s  discretion  to  award  costs  under  Rule  54(d)  can  be
displaced only by a federal statute that is contrary to the Rule.
Marx, 568 U.S. at 377. A statute is contrary to the Rule if, for
example,  it  precludes  an  award  of  costs  altogether,  or  if  it
limits  the  circumstances  under  which  the  court  may  award
costs, thereby removing its discretion. Id. at 377–78.
    The FRSA provides that an employee who prevails in an
action against his employer is entitled to receive litigation costs
as part of his recovery. 49 U.S.C. § 20109(e)(2)(C). The statute,
however,  is  silent  as  to  awarding  costs  to  a  prevailing  em‐
ployer.  According  to  Armstrong,  this  indicates  that  only
prevailing employees are entitled to costs, and that the stat‐
ute’s silence precludes prevailing employers from recovering
costs, even under Rule 54(d).
    We disagree. The FRSA presents us with a situation similar
to that which was before the Court in Marx. In addressing the
cost award provisions of the Fair Debt Collection Practices Act,
the  Court  stated  that  where  a  statute  is  silent,  it  “does  not
displace  the  background  rule  that  a  court  has  discretion  to
award costs.” Marx, 568 U.S. at 380.
   Armstrong  argues  that  by  specifying  that  a  court  must
award  costs  to  prevailing  employees,  Congress  intended  to
preclude  cost  awards  in  all  other  situations.  However,  the
12                                         Nos. 16‐3674 & 17‐1088

Marx Court heard and rejected a nearly identical argument. Id.
at  380–81.  The  FRSA’s  silence  on  cost  awards  to  prevailing
employers,  even  in  conjunction  with  its  mandate  regarding
prevailing employees, is insufficient to overcome the “venera‐
ble presumption that prevailing parties are entitled to costs.”
Id. at 377; see also Leimkuehler v. Am. United Life Ins. Co., 713 F.3d
905, 915 (7th Cir. 2013) (citing Marx for the proposition that “a
statute ‘provides otherwise’ for purposes of Rule 54(d) only if
it is literally contrary to the rule, in the sense that it constricts
discretion  that  the  rule  recognizes”).  Therefore,  the  district
court did not abuse its discretion by awarding costs to BNSF.
                       III.  CONCLUSION
   For the foregoing reasons, the jury verdict and award of
costs in favor of BNSF are AFFIRMED.